Merrick, J.
1. It was properly within the discretion of the presiding judge to determine whether a particular instrument or writing, which had been used in evidence, should be taken by the jury, when they retired for deliberation upon the issue submitted to them. As they might have occasion to examine the complaint, in order to a more thorough understanding of its allegations, it was right to put them in possession of it. And the record of judgment in the court below, being written upon the same paper, and therefore inseparable from the complaint, some instructions in relation to it were evidently called for; and those which were given we find to have been strictly correct.
2. The administration of the oath to the complainant, and the whole course of proceedings upon it, including the judgment of the police court and of the appeal of the defendant therefrom, are duly certified by Denny, as its clerk. These acts were all within the scope and limits of his authority. At first, under the provisions of the city charter, the justice of the police court exercised and performed, in addition to his own duties, those 'pertaining to a clerk; but by a subsequent statute the latter were transferred to another officer, to be duly appointed and commissioned. Sts. 1848, c. 32, § 27; 1851, c. 268, § 3. As Denny was competent to make the certificates referred to, and as these show that there was no want of regularity or accuracy in any part of the proceedings against the defendant, his motion in arrest of judgment was very properly overruled.

Exceptions overruled.